Citation Nr: 1612853	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-13 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 2.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran, who is the appellant, as a member of the South Carolina Army National Guard, had active service from September 1998 to March 1999 and from February 2003 to May 2004.  He was a member of the National Guard from April 1998 to November 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2009, the Veteran appeared at a hearing before a Decision Review Officer.  In March 2010, he appeared at a hearing before a Veterans Law Judge.  Transcripts of the hearings are in the Veteran's file.  The Veteran was notified that the Veterans Law Judge who held the hearing with the Veteran is no longer at the Board; the Veteran did not respond to the offer of another hearing, and as such, the Board finds that there is no pending request for a hearing.

In September 2010 and September 2014, the Board remanded the case for further development.

The Board notes that the issues of entitlement to service connection for a right shoulder injury, tendonitis, and trouble sleeping have been appealed to the Board; however, the Veteran requested a Board hearing in a June 2014 substantive appeal, and has not been afforded a hearing.  These claims have not been certified to the Board and the Board will not address them at this time, as they are awaiting the requested hearing. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

At the hearing before a Decision Review Officer in September 2009 and at the Board hearing in March 2010, the Veteran testified that his diabetes is related to stress.  The Veteran is currently service-connected for posttraumatic stress disorder (PTSD).

In September 2014, the Board remanded the claim for a VA opinion as to whether the Veteran's diabetes mellitus was caused or aggravated by the Veteran's service-connected PTSD.  The RO obtained an additional VA opinion; however, the opinion was inadequate for rating purposes.  As such, another opinion is necessary. 

The AOJ should also obtain updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Thereafter, return the claims file to the January 2015 VA examiner for an addendum opinion as to whether it is as least as likely as not (a 50 percent or greater probability) that diabetes mellitus, type 2, is caused by or aggravated by service-connected posttraumatic stress disorder.

The term 'aggravation' means a permanent increase in diabetes mellitus, that is, an irreversible worsening of diabetes beyond the natural clinical course and character of the condition due to service-connected posttraumatic stress disorder as contrasted to a temporary worsening of symptoms.

A complete rationale for the opinion should be provided.

3.  After the above development, adjudicate the claim of service connection.  If the benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




